Citation Nr: 1035545	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-40 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a separate compensable rating for a right foot 
disability secondary to residuals of a right ankle injury with 
periostitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1996 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  It was 
before the Board in September 2009 when it was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

In June 2009, a hearing was held at the RO before a traveling 
Veterans Law Judge who has since retired.  A transcript of this 
hearing is of record.  In August 2010, the Board sent the Veteran 
a letter informing him that the Veterans Law Judge who presided 
at his hearing in June 2009 was no longer employed by the Board 
and asking him if he wished to attend another hearing before a 
Veterans Law Judge who would render a determination in his case.

In correspondence received by the Board in September 2010, the 
Veteran indicated that he wished to attend another hearing before 
the Board at the RO.  This hearing has not yet been scheduled.  
Under the circumstances, the appellant must be scheduled for the 
next available hearing before a traveling Veterans Law Judge.  
See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
the next available hearing before a 
traveling Veterans Law Judge.  He should be 
notified of the time and place of this 
hearing at his last reported address.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


